Citation Nr: 0736071	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-12 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether the reduction in evaluation from 30 percent to 
zero percent disabling for kidney stones was proper.  

2.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD) than the 10 disability 
rating assigned, beginning March 30, 2001.

3.  Entitlement to a higher initial evaluation for headaches 
than the 10 disability rating assigned, beginning April 29, 
2002.

4.  Entitlement to a higher initial evaluation for residuals 
of cold injury or Raynaud's syndrome than the 20 percent 
assigned for each hand, beginning December 28, 2001. 

5.  Entitlement to a higher initial evaluation for right 
carpal tunnel syndrome than the 10 disability rating 
assigned, beginning April 29, 2002.



6.  Whether the 10 percent evaluation assigned for chronic 
dermatophytosis of the hands and subungual tinea of the right 
ring finger should be combined with the bilateral factor for 
other upper extremity disorders, pursuant to 38 C.F.R. 
§ 4.26.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1985 to May 1989, 
plus additional periods of active duty and active duty for 
training as a member of the Alaska National Guard, inclusive 
a period of Active Duty for Special Work (ADSW) from 
February 11, 2002, to April 26, 2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2003 submission, the veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication.  38 C.F.R. § 3.2600.  
DRO review was afforded the veteran, as documented in a March 
2004 statement of the case (SOC).



FINDINGS OF FACT

1.  The veteran was not afforded notice and opportunity to 
present evidence or testimony prior to the RO's March 2003 
decision reducing his disability rating for kidney stones 
from 30 to zero percent disabling, effective November 12, 
2002.  

2.  For the entire rating period beginning March 30, 2001, 
the veteran's GERD has not been manifested by persistently 
recurrent epigastric distress with considerable impairment of 
health.  Rather, it has been manifested by less severe 
symptoms involving pyrosis and regurgitation.  

3.  For the entire rating period beginning April 29, 2002, 
the veteran's headaches have been manifested by prostrating 
attacks averaging no more frequently than once every two 
months.  

4.  For the entire rating period beginning December 28, 2001, 
the veteran's Raynaud's syndrome or cold injury for each hand 
has been manifested by pain, numbness, cold sensitivity, or 
transient color change, each upon exposure to cold, but has 
not been manifested by more severe disability inclusive of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  

5.  For the entire rating period beginning April 29, 2002, 
the veteran's right carpal tunnel syndrome has been 
manifested by some pain or limitation of use symptoms 
equivalent to mild, incomplete medial nerve paralysis, but 
not equivalent to more severe disability of nerves enervating 
the right hand.  

6.  By a November 2006 decision the RO granted combination of 
the 10 percent evaluation assigned for chronic 
dermatophytosis of the bilateral hands and subungual tinea of 
the right ring finger, with the bilateral factor for other 
upper extremity disorders, pursuant to 38 C.F.R. § 4.26.  The 
veteran thus does not present a case or controversy for 
consideration by the Board, with regard to whether the 10 
percent evaluation assigned for chronic dermatophytosis of 
the bilateral hands and subungual tinea of the right ring 
finger should be combined with the bilateral factor for other 
upper extremity disorders, pursuant to 38 C.F.R. § 4.26.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating to a zero percent 
rating for kidney stones, effective November 12, 2002, was 
improper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.105 (2007).

2.  For the entire rating period beginning March 30, 2001, 
the criteria for a rating in excess of 10 percent for GERD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7346 (2007).

3.  For the entire rating period beginning April 29, 2002, 
the criteria for a rating in excess of 10 percent for 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 
(2007).

4.  For the entire rating period beginning December 28, 2001, 
the criteria for a rating in excess of 20 percent for cold 
injury or Raynaud's syndrome for each hand are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DCs 7117, 7122 (2007).

5.  For the entire rating period beginning April 29, 2002, 
the criteria for a rating in excess of 10 percent for right 
carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8515 (2007).

6.  Because the RO has granted combination of the 10 percent 
evaluation assigned for chronic dermatophytosis of the 
bilateral hands and subungual tinea of the right ring finger 
with the bilateral factor for other upper extremity 
disorders, pursuant to 38 C.F.R. § 4.26, the Board does not 
have jurisdiction to consider that claim, and the claim must 
therefore be dismissed, without prejudice.  38 C.F.R. 
§§ 20.101(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The appeal, in essence, for restoration of the previously 
assigned 30 percent rating for kidney stones is here granted 
in full, addressing the question on appeal of the propriety 
of the rating reduction for that disorder.  The appeal of 
whether the 10 percent evaluation assigned for chronic 
dermatophytosis of the hands and subungual tinea of the right 
ring finger should be combined with the bilateral factor for 
other upper extremity disorders, pursuant to 38 C.F.R. 
§ 4.26, is here dismissed based on the full grant of that 
benefit in the course of appeal.  Hence, there is no longer a 
case in controversy as to either of these issues, and no 
reasonable possibility that notice and assistance would 
further these two claims on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Here, the veteran was afforded appropriate VCAA notice 
addressing his claim for service connection for hiatal 
hernia.  An August 2002 report of contact with the veteran 
documents the RO's discussion with the veteran of notice and 
duty to assist issues with regard to all the issues to be 
adjudicated.  This included a discussion of the VCAA notice 
and duty to assist requirements regarding the claims, and 
also in particular included a discussion of the evidence 
required to be provided to sustain the claims for service 
connection, downstream from which grants of service 
connection are the initial evaluation claims now before the 
Board; and evidence previously submitted and to be submitted 
in furtherance of the claims.  That report of contact, as 
well as the veteran's submitted claims, noted that the 
veteran was a VARO employee.  They demonstrated detailed 
knowledge of laws and regulations applicable to his claims 
via submitted statements and arguments throughout the course 
of his appeal.  The Board concludes that the veteran has thus 
been afforded actual knowledge of the evidence required to 
substantiate the claims, and of the duties of the veteran and 
VA.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

In addition, regarding the veteran's appeals for higher 
initial ratings for GERD, headaches, residuals of cold injury 
or Raynaud's syndrome, and right carpal tunnel syndrome, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

VA's duty to assist the veteran in the development of the 
claim includes assisting the veteran in obtaining service 
medical records and pertinent treatment records and providing 
an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA and service medical records have been obtained and 
associated with the claims folders.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folders, and the veteran was 
duly informed, including by rating actions and an SOC and a 
supplemental SOC in the course of appeal, of records obtained 
in furtherance of his claims, and thus by implication of 
records not obtained.  The veteran was adequately informed of 
the importance of obtaining all relevant records.  He 
informed that he had no further evidence to submit.  Thus, 
there appears to be no reasonable possibility that further 
efforts will produce additional records in furtherance of the 
veteran's claims.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions.  The veteran was offered the opportunity 
of a hearing to address his claims but elected not to take 
that opportunity.  There is no indication that the veteran 
expressed a further desire to address his claims which has 
not been fulfilled.  

The veteran was also afforded VA examination in October 2002 
and June 2006, and an official examination in January 2004, 
to assess the disorders here addressed for which higher 
initial ratings are claimed.  The Board finds that these 
examinations, taken together with all the evidence of record, 
are adequate for purposes of Board adjudication.  

By a March 2004 SOC and a November 2006 supplemental SOC, the 
veteran was informed of evidence obtained in furtherance of 
his claims and evidence that may yet further his claims.  
These "post-decisional" documents issued subsequent to the 
issued VCAA notice meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the Dingess information was included in a 
March 2007 letter from the RO.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Whether the Reduction from 30 to Zero Percent Disabling
 For Kidney Stones Was Proper

By a March 2003 rating action the RO reduced the rating 
assigned for the veteran's service-connected kidney stones 
from 30 percent to zero percent disabling, effective from 
November 12, 2002, without any prior notice of proposed 
reduction.  

The regulation at 38 C.F.R. § 3.105(e) provides that the 
beneficiary will be notified of contemplated reduction action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran must also be informed that he may request 
a predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 
60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e).  A rating reduction cannot take effect 
until the last day of the month following 60 days from the 
notice to the veteran of the proposed reduction.  38U.S.C.A. 
§5112; 38 C.F.R. §3.105.  

None of the procedural requirements of notice and opportunity 
to present evidence or testimony were followed prior to the 
March 2003 decision reducing the veteran's disability rating 
for kidney stones.  38 C.F.R. § 3.105(e).  Hence, the Board's 
determination is at an end, and the Board need not approach 
the evidentiary merits which may have supported the 
reduction.  The reduction is nullified, and the 30 percent 
rating previously assigned is restored, effective November 
12, 2002.  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board looks 
to functional impairment, and attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10.  Staged ratings to be considered for 
claims for initial evaluations with the grant of service 
connection.  See Fenderson v. West, 12 Vet. App 119 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A.  Claim for a Higher Initial Evaluation for GERD

The veteran contends that his GERD with hiatal hernia is more 
disabling than is reflected by the 10 percent assigned for 
that disorder.  

Upon VA examination in October 2002, the veteran reported 
having onset of reflux symptoms in the prior year during 
active duty in the Reserves, with a sliding hiatal hernia 
identified upon private GI x-ray series.  The veteran 
reported good results taking Aciphex.  There was no history 
of hematemesis or melena.  On physical examination, the 
abdomen and oropharynx were normal, and the veteran was not 
anemic.  The examiner assessed that the condition was in fair 
to good control.   

Upon an official examination in January 2004, the examiner 
noted that the veteran's comprehensive metabolic panel was 
normal.  The examiner noted that the hiatal hernia was first 
diagnosed by an upper GI X-ray series performed in March 
2001, but that examination did not show reflux.  The veteran 
did in March 2001 complain of acid regurgitation, reflux, 
heartburn, and a feeling of abnormal swallowing.  Medication 
notably significantly helped the veteran's symptoms, with 
reported current symptoms manifesting a few times per month 
generally when eating spicy food or drinking alcohol.  The 
veteran did complain of at times having a sensation of food 
stuck in the  lower esophagus.  Hematemesis, melena, and 
hematochezia were not present, and neither were systemic 
symptoms of weight loss or loss of appetite.  Based on 
examination and comprehensive review of the record, the 
examiner assessed hiatal hernia with symptoms of reflux and 
dysphagia.  The examiner noted that stricture or Barrett's 
esophagitis could not be ruled out based on the veteran's 
reported symptoms.  

Upon VA examination in June 2006, the veteran reported that 
since onset of symptoms in 2001 to 2002, he has had heartburn 
and frequent indigestion.  He reported that he slept using 
two+ pillows, and using antacids and proton pump inhibitor-
type medication.  However, the examiner noted that the 
veteran's treatment records showed he was taking omeprazole, 
and the veteran reported that this was providing only 
moderate benefit.  An upper GI x-ray evaluation in 2002 was 
reviewed showing a small sliding hiatal hernia.  The veteran 
reported having daily reflux if he did not take his 
medication, and episodes once or twice per week with 
medication.  He reported having episodic substernal pain, but 
denied dysphagia, pyrosis, and bleeding or blood in emesis or 
stool.  

Upon physical examination, the June 2006 examiner found no 
abdominal tenderness or masses, and no signs or anemia or 
nutritional deficits.  The examiner diagnosed a small hiatal 
hernia, and moderate GERD while on medication.  

These findings are reasonably consistent with those of 
treatment records, and are not inconsistent with the 
veteran's own statements in support of his claim.  

Diagnostic Code (DC) 7346, the appropriate rating code for 
the veteran's claimed disorder, addresses ratings for hiatal 
hernia, a condition of the muscle surrounding the opening 
between the esophagus and the stomach, which, when 
chronically relaxed in the case of a hiatal hernia, allows 
the stomach to enter the space normally occupied by the 
esophagus, and allows stomach contents, inclusive of stomach 
acids, to enter the esophagus.  The symptoms and functions 
affected by hiatal hernia are also those affected by GERD, 
since gastroesophageal reflux is by definition a condition 
which occurs when stomach contents, inclusive of stomach 
acids, re-enter the esophagus (reflux) through the 
gastroesophageal juncture.  There is no code specific to 
GERD.  See generally 38 C.F.R. Part 4.  

Under DC 7346, a 60 percent evaluation is assigned when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
10 percent rating is assigned when there are two or more of 
the symptoms for the 30 percent evaluation with less 
severity.  38 C.F.R. § 4.114, DC 7346.  

Here, the veteran has reported that under his current 
medication management, he has some recurring epigastric 
reflux-type symptoms once or twice weekly, some heartburn, 
and frequent indigestion.  These symptoms are reasonably 
consistent with the weight of the veteran's statements over 
the rating period, beginning with the March 30, 2001, 
effective date for service connection, and with the treatment 
findings over the interval.  However, these symptoms do not 
meet the level of dysfunction described as persistently 
recurrent epigastric distress with considerable impairment of 
health, as required for the next higher, 30 percent 
evaluation for hiatal hernia under DC 7346.  The weight of 
the medical evidence is against the veteran having the 
persistent dysphagia or pyrosis required for that 30 percent 
level of disability, or the associated persistent substernal 
arm or shoulder pain, or, most crucially, considerable 
impairment of health.  Indeed, the January 2004 official 
examiner and the VA examiners in October 2002 and June 2006 
found no significant associated health impairment, with 
neither anemia nor nutritional deficits noted.  DC 7346. 

Accordingly, in the absence of presenting disability symptoms 
meeting the criteria required for a 30 percent evaluation, 
the veteran's GERD with hiatal hernia more nearly 
approximates the criteria for the already assigned 10 percent 
evaluation.  DC 7346.  Thus, the preponderance of the 
evidence is against the claim for an increased evaluation for 
GERD with hiatal hernia.  Because the preponderance of the 
evidence is against a higher evaluation for the entire rating 
period, beginning with the March 30, 2001, effective date for 
service connection, staged ratings are not warranted.  See 
Fenderson, supra.  Also, because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, supra.

B.  Claim for a Higher Initial  Evaluation for Headaches

Upon VA examination in October 2002, the examiner noted the 
veteran's report of onset of headaches while on active duty 
in February or May of 2002, with increased headache frequency 
upon fluorescent light exposure.  The veteran reported that 
the headaches would last one to two hours and be resolved 
with Fioricet.  The examiner noted light sensitivity prior to 
the headaches but absence of true prodromes of migraine.  The 
veteran alleged that he had lost work productivity during the 
intervals in which he had the headaches, when he had to turn 
off the light and take Fioricet until the condition passed.  
The examiner noted no abnormal findings upon examination, and 
diagnosed moderate tension headaches.  

Upon VA examination in January 2004, the veteran's history of 
initial onset and diagnosis of migraine headaches in February 
2002 with good treatment results from Fioricet was noted.  
The veteran reported having headaches once or twice per week, 
treated with Fioricet.  He reported having debilitating 
headaches once or twice per month, necessitating his staying 
in a dark office and missing work.  The veteran considered 
the condition to have not lessened in frequency or severity 
since onset of the disorder.  

At the June 2006 VA examination, his history of the disorder 
was again noted, with onset in 2001-2002, characterized by 
photophobia, cephalgia, and nausea.  The veteran again 
reported that treatment with Fioricet produced good results, 
with good relief of symptoms within one-and-one-half hours if 
taken with onset of symptoms.  He added that past prostrating 
attacks lasting 24 hours were now relatively rare, occurring 
approximately three or four times per year, with other 
headache episodes non-prostrating.  The examiner assessed 
chronic migraine cephalgia with episodic prostrating 
episodes, with the veteran asymptomatic upon examination.

The veteran's migraine headaches are rated under DC 8100.  A 
maximum of a 50 percent disability rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent rating is assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable rating 
is assigned for less frequent attacks.  38 C.F.R. § 4.124a, 
DC 8100.  

The rating criteria do not define "prostrating", nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes DC 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.). By way of reference, the Board notes that according 
to Webster's New World Dictionary of American English, (3rd 
College Ed. 1986), at 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A very 
similar definition is found in Dorland's Illustrated Medical 
Dictionary 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

Based on the veteran's self-reported symptoms of headaches as 
accepted by official and VA examiners, the veteran's 
headaches meet the requirements for a 10 percent, but not a 
30 percent evaluation under Diagnostic Code 8100.  Notably, 
while the veteran reported at the February 2004 examination 
that he had debilitating attacks once or twice per month when 
he had to go in a dark office, take his medication, and miss 
work due to his headaches, he did not specify the duration of 
this missed work.  However, the veteran's responses at the 
October 2002 and June 2006 examinations provide that 
information.  At the October 2002 examination the veteran was 
noted to be taking prescribed medication with resolution of 
symptoms in one to two hours, and at the June 2006 
examination he reported that he could abate the symptoms in 
an even shorter time if he took the medication immediately 
upon onset of symptoms.  The veteran did not report at the 
February 2004 examination that he had to go home and not 
return to work for even so much as a day due to his 
headaches, but rather merely reported having to go in a dark 
office and 'miss work.'  This is consistent with his 
statements at the other examinations when understood to mean 
that he would miss an hour or two (or less) of work until his 
medication had resolved his symptoms. 

The Board does not consider the severity of the veteran's 
self-reported debilitating headaches to be prostrating in 
this case, so as to qualify for a rating of 30 percent based 
on the reported frequency of 'debilitating' headaches at the 
February 2004 VA examination.  In making this determination, 
the Board notes that while the veteran had then reported that 
because of his headaches he had to switch off the light and 
take his medication, the rapid resolution of symptoms with 
the medication and his capacity thereafter to return to work 
does not paint a picture of prostrating episodes.  For 
symptoms to be prostrating, they should be less amenable to 
the veteran's ready control and resolution in a relatively 
short order, but rather would have to manifest with more 
significant disturbance of and interference with functioning 
than merely missing an hour or two of work time.  The 
veteran's described level and frequency of symptoms, even 
while reported as being more severe upon VA examination in 
February 2004, more nearly approximates the lesser impairment 
warranting a 10 percent evaluation.  38 C.F.R. § 4.124a, DC 
8100.  

At the June 2006 VA examination the veteran was more 
forthcoming, explaining that beyond the more minor attacks he 
had which quickly resolved with medication, he had more 
severe headache attacks rarely, three or four times per year.  
Even if those rare, more severe attacks were prostrating 
(which the evidentiary record does not establish), those 
episodes would still not raise the veteran's headaches to a 
level meeting the criteria for a 30 percent evaluation, due 
to the rarity of those more severe episodes.   Id.  

These findings are reasonably consistent with the weight of 
the veteran's allegations regarding his headaches over the 
rating interval, and with treatment records within the claims 
folders.  

The preponderance of the evidence is thus against assignment 
of the next higher, 30 percent evaluation for the veteran's 
headaches, for the entire appeal period beginning with the 
April 29, 2002, date of service connection.  38 C.F.R. §  
4.124a, DC 8100; see Fenderson, supra.  The preponderance of 
the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert.

C.  Claim for a Higher Initial Evaluation for Cold Injury
Or Raynaud's syndrome

The veteran has been assigned a 20 percent evaluation for 
cold injury or Raynaud's syndrome for each hand, with a 
bilateral factor then applied based on the disease affecting 
both hands.  He had been rated under DC 7122 for cold injury 
residuals.  However, the veteran contends that he should be 
assigned 40 percent (or more) for Raynaud's syndrome, and 
then a bilateral factor applied, so as to garner a higher 
combined rating under 38 C.F.R. § 4.26.  

A note following DC 7122, addressing cold injury residuals, 
informs that each affected part is rated separately and the 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25, 4.26.  Note 1 also provides for separate 
evaluations for other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, unless they are used to support an evaluation 
under DC 7122.

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent disability rating is warranted where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent disability rating 
is warranted where there is evidence of arthralgia or other 
pain, numbness, or cold sensitivity. 

Diagnostic Code 7117 (Raynaud's syndrome) provides a 10 
percent rating for "characteristic attacks occurring one to 
three times a week."  A 20 percent evaluation is assigned 
for "characteristic attacks occurring four to six times per 
week."  A 40 percent evaluation is assigned for 
"characteristic attacks occurring at least daily."  A 60 
percent evaluation is assigned where there are "two or more 
digital ulcers and history of characteristic attacks."  The 
Note following this code defines characteristic attacks as 
"consist[ing] of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets."  The note further informs that 
these ratings are for the entire disease, not for disease of 
individual parts.  

Upon VA examination in November 2002, the examiner noted the 
veteran's history of minor frostbite several years ago, with 
residual cold symptoms of the hands and fingers following 
minor cold exposure.  The veteran reported having paresthesia 
in the fingers even while the fingers were warmed following 
cold exposure.  The examiner noted that a cold water tap 
challenge caused pain and a demarcated white line at the 
distal fingers, though rewarming resulted in an injected 
state in the fingers with rapid capillary refill.  The 
examiner diagnosed mild to moderate Raynaud's phenomenon of 
the hands.  

Upon official examination in January 2004, the veteran 
complained of cold intolerance affecting the fingertips of 
both hands and the tips of his ears, with finger color change 
upon cold exposure and pain on re-warming.  He reported 
associated difficulty washing hands with cold water and 
removing items from the freezer.  He also reported that 
symptoms worsen with outdoor activities.  The examiner noted 
that the veteran had full hand muscle strength bilaterally, 
no hand muscle atrophy, no loss of soft tissue, and no nail 
abnormalities.  However, Raynaud's phenomenon was noted upon 
cold tap water test, and the examiner accordingly diagnosed 
Raynaud's phenomenon.  

Upon VA examination in June 2006, the veteran complained of 
his condition as extreme cold sensation, denying freezing or 
loss of tissue.  The veteran reported using proper clothing 
and avoidance of cold temperatures as treatment, and warming 
hands upon cold exposure.  He denied preclusion of exertional 
activities.  The veteran also reported that the condition did 
not have any adverse effect on his normal everyday 
activities.  Reported symptoms included rapid onset of cold 
and stiffness with exposure to temperatures at or below 40 
degrees.  The examiner noted the absence of ulcers, 
amputations, or other current findings, and assessed that the 
veteran had Raynaud's syndrome which was quiescent on 
examination.  

Based on the above findings, which are reasonably consistent 
with the veteran's self-reports and treatment records, the 
Board concludes that the preponderance of the evidence is 
against assignment of a higher disability evaluation for 
either hand than the 20 percent assigned, based on cold 
injury or Raynaud's syndrome.  The Board notes that the cold 
water challenges confirm that the veteran has Raynaud's 
syndrome, but by the veteran's own self-report, he is able to 
avoid attacks by use of proper clothing and avoidance of 
exposing the hands to excessive cold.  By the veteran's own 
admission, the condition does not preclude any of his daily 
activities.  Thus, even though the veteran lives and has 
lived in Alaska, there is no basis for concluding that the 
veteran is or has been unable to carry out his daily life 
while avoiding daily attacks of Raynaud's syndrome, by 
exercise of such ordinary care under the circumstances as use 
of appropriate clothing and gloves and washing his hands with 
warm water rather than cold water. 

There is no evidence in the record that the veteran lacks the 
common sense and good judgment to take these precautions.  
Accordingly, the Board does not find that the criteria for a 
40 percent evaluation - characteristic attacks at least daily 
- have been met for Raynaud's syndrome, for the entire rating 
period beginning December 28, 2001.  Hence, the preponderance 
of the evidence is against entitlement to a higher 
compensable evaluation for his bilateral hand conditions than 
the 20 percent assigned for each, under a rating for 
Raynaud's syndrome, under DC 7117.  

Under the rating criteria for cold injury, the Board finds 
that the evidence most nearly approximates the criteria for a 
10 percent evaluation for each hand, based on pain, numbness, 
or cold sensitivity.  For the entire appeal period beginning 
from the December 28, 2001, effective date for service 
connection for Raynaud's syndrome or cold injury, the 
preponderance of the evidence is against the presence of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or x-ray abnormalities, 
sufficient to warrant a 20 percent evaluation for each hand 
based on cold injury.  38 C.F.R. § 4.104, DC 7122.  Because 
the veteran has already been assigned a 20 percent evaluation 
for the entire appeal period beginning from December 28, 
2001, the preponderance of the evidence is against a still 
higher rating for that entire interval for each hand, and 
staged ratings are not warranted.  See Fenderson, supra.  The 
preponderance of the evidence is against the claim for a 
higher initial evaluation for cold injury or Raynaud's 
syndrome for each hand, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.

D.  Claim for a Higher Initial  Evaluation for Right
Carpal Tunnel Syndrome

The veteran contends that his right hand carpal tunnel 
syndrome warrants a higher initial evaluation than the 10 
percent rating assigned.  He has been assigned that rating 
beginning from the April 29, 2002, effective date for service 
connection.  

Upon VA examination in October 2002, the veteran reported 
that his carpal tunnel symptoms first manifested upon his 
having to make large numbers of computer entries in a very 
short period.  Upon the current examination, there was full 
range of motion of the wrists and hands, though with positive 
Tinel's sign on the right.  The examiner diagnosed very early 
carpal tunnel syndrome on the right.  

December 2002 and January 2003 VA treatment records show 
treatment for a rash of the middle fingers of the right hand 
and complaints of joint pain and stiffness affecting those 
fingers.  Differential diagnoses included a dyshidrotic rash 
or eczema type dermatitis or psoriatic arthritis.  These 
conditions were not found to be associated with the veteran's 
carpal tunnel syndrome.  

X-rays of the hands obtained in January 2004 showed normal 
bones and soft tissues, without evidence of deformity, 
inflammation, or destructive changes.  

Upon official examination in January 2004,  the veteran's 
carpal tunnel syndrome symptoms were noted to have first 
manifested in service in March 2002, with tingling sensation 
of the fingers of both hands, and treatment with anti-
inflammatory medication and splints.  Symptoms on the left 
side resolved, but some on the right persisted.  The veteran 
reported that vibrations of the steering wheel and an 
electric shaver precipitate some symptoms.  He denied hand 
weakness.  The examiner diagnosed carpal tunnel syndrome and 
recommended EMG testing.

Upon VA examination in June 2006, the veteran reported having 
occasional daily pain from his right carpal tunnel syndrome, 
ranging from no pain to pain of 2 out of 10 severity (10 
being the most severe pain possible).  The veteran also 
alleged that his last episode of the condition produced loss 
of grip, though he reported that he had generally not 
previously experienced any loss of hand functioning.  He 
reported that his current treatments consisted of wrist 
braces and anti-inflammatory medication, and he self-limited 
his use of a keyboard to prevent flare-ups of the condition.  
Upon physical examination, the examiner found a positive 
Tinel's sign, though with this sign greater over the radial 
nerve than the medial or ulnar nerve.  The examiner found no 
paralysis, neuritis, neuralgia, loss of motor or grip 
strength, or involvement of any joints.  The examiner 
diagnosed right carpal tunnel syndrome currently limited to 
the radial nerve.  

The Board has considered the veteran's statements in the 
course of appeal, and finds them reasonably consistent with 
those alleged at the VA and official examinations, and 
supportive of the 10 percent rating here upheld, except to 
the extent that the veteran alleges entitlement to a higher 
evaluation.  Treatment record findings are reasonably 
consistent with those of the examinations reviewed here.  

The veteran has established by multiple examinations mild or 
very mild carpal tunnel syndrome.  However, as evidenced by 
findings upon the June 2006 examination and the veteran's own 
self-reported symptoms, there is neither paralysis of even an 
incomplete nature, nor neuritis or neuralgia affecting the 
nerves enervating the right hand.  The Board accordingly 
finds that the RO has appropriately assigned a rating by 
analogy to paralysis of a nerve group enervating the hand, 
but with symptoms analogous to only the most mild of these 
groups' effects on hand functioning.  Hence, a rating of 10 
percent by analogy to right median nerve incomplete paralysis 
is appropriate in this case, based on the function and 
localization being roughly appropriate, and based on a 
minimally compensable evaluation being assignable.  38 C.F.R. 
§§ 4.20, 4.124a, DC 8515.  Under DC 8515, a 10 percent rating 
is warranted for the major upper extremity for mild 
incomplete paralysis of the median nerve.  A 30 percent 
disability rating is warranted for the major upper extremity 
for moderate incomplete paralysis of the median nerve.  

The Board finds that the 10 percent rating assigned is the 
most that is warranted, by the preponderance of the evidence, 
for the entire rating period, beginning with the April 29, 
2002, effective date for service connection for carpal tunnel 
syndrome, and staged ratings are not warranted.  See 
Fenderson, supra.  The Board accordingly finds that the 
preponderance of the evidence is against assignment of a 
higher evaluation based on median nerve incomplete paralysis, 
or based on neuritis, neuralgia, or incomplete paralysis of 
any nerve group enervating the hand.  See 38 C.F.R. § 4.124a, 
DCs 8514-8716.  

IV.  Whether the 10 Percent Evaluation Assigned for Chronic 
Dermatophytosis
of the Hands and Subungual Tinea of the Right Ring Finger 
Should Be
Combined with the Bilateral Factor for Other Upper Extremity
Disorders, under 38 C.F.R. § 4.26

The RO addressed the appealed claim of whether the 10 percent 
evaluation assigned for chronic dermatophytosis of the 
bilateral hands and subungual tinea of the right ring finger, 
should be combined with the bilateral factor for other upper 
extremity disorders, pursuant to 38 C.F.R. § 4.26, by a 
November 2006 rating action.  The RO then granted that claim, 
and hence there remains no case or controversy as to that 
issue for appellate review.  Accordingly, the Board does not 
have jurisdiction to review the claim, and the claim must 
therefore be dismissed, without prejudice.  38 C.F.R. 
§§ 20.101(a).

ORDER

1.  A 30 percent evaluation for kidney stones is restored, 
effective November 12, 2002.  

[Continued on next page]

2.  Entitlement to an evaluation in excess of 10 percent for 
GERD, for the entire rating period beginning March 30, 2001, 
is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches, for the entire rating period beginning April 29, 
2002, is denied.

4.  Entitlement to an evaluation in excess of 20 percent for 
each hand for cold injury or Raynaud's disease, for the 
entire rating period beginning December 28, 2001, is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome, for the entire rating period 
beginning April 29, 2002, is denied.

6.  The claim of entitlement to combination with the 
bilateral factor for other upper extremity disorders, 
pursuant to 38 C.F.R. § 4.26, of the 10 percent evaluation 
assigned for chronic dermatophytosis of the hands and 
subungual tinea of the right ring finger, is dismissed.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


